Citation Nr: 1819266	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  By way of background, the Veteran was originally granted service connection for his left shoulder disability in February 1982 at a compensable evaluation of 10 percent, and in an August 1989 rating decision, that evaluation was increased to 20 percent, effective from February 22, 1989, utilizing Diagnostic Code 5202, other impairment of the humerus.  In October 2009, the Veteran filed a claim for an increased rating for that left shoulder disability.

During the pendency of this appeal, the Veteran was granted a rating under separate Diagnostic Codes 5003-5201 for his left shoulder disability, described as left arm (minor) limitation of motion associated with recurrent dislocation, left shoulder with frequent subluxations and muscle atrophy, effective from July 7, 2017 with a compensable evaluation of 20 percent.  The grant of an increased or additional rating for the same disability during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of the hearing has been associated with the claims file.

The Board remanded the issues on appeal for additional development in June 2015 and May 2017. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Further, while adjudication of TDIU is part of this decision, there is no lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected left shoulder disability is manifested by complaints of pain, pain on motion, degenerative arthritis, limitation of motion to the shoulder, and recurrent dislocation of the scapulohumeral joint.  Neither a fibrous union of the humerus nor a limitation of motion to 25 degrees from the side was shown.  

2.  The evidence of record does not show that the Veteran's service-connected disabilities alone preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent under Diagnostic Codes (DC) 5202 and DC 5003-5201 for the Veteran's left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5003-5201, DC 5202 (2017).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Left Shoulder Disability -Legal Standards

In the hearing with the undersigned VLJ in April 2015, the Veteran indicated his left shoulder was worse since his last VA examination in April 2010.  The Veteran's representative noted at the time the Veteran had been evaluated under DC 5202, but also noted that code does not make allowance for the evaluation of the severe arthritis or the muscle atrophy noted during examinations.  The Veteran is now separately rated at 20 percent for DC 5202, other impairment of the humerus, and at 20 percent for DC 5003-5201, degenerative arthritis and limitation of motion of the arm.

For DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as follows:  a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent is assigned for X-ray evidence that shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a.

Disabilities of the shoulder and arm will be rated according to Diagnostic Codes 5200-5203.  Limitation of motion of the arm is evaluated under DC 5201.  38 C.F.R. § 4.71a, DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed, his left shoulder condition affects his minor extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion of the minor extremity midway between the side and shoulder level warrants a 20 percent rating.  Where motion of the minor extremity is limited to 25 degrees from the side, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Lastly, the Veteran is not entitled to ratings under Diagnostic Code 5200, ankylosis of scapulohumeral articulation, or Diagnostic Code 5203, impairment of the clavicle or scapula, as there is no ankylosis of the left shoulder joint noted in any medical examination, and there is no impairment of the left shoulder clavicle or scapula.  38 C.F.R. § 4.71a.

Following his October 2009 claim for an increased rating for his left shoulder disability, the Veteran received a VA examination for his left shoulder in April 2010.  A previous diagnosis of recurrent dislocation, left shoulder, with frequent subluxations and muscle atrophy was continued.  The Veteran reported he was experiencing more frequent dislocations than in the past, often upon awakening.  The examiner noted no deformity, giving way, instability, or incoordination.  Pain, stiffness, swelling, weakness, and frequent dislocations were noted.  The examiner noted the Veteran's movements at the shoulder level to be guarded and that he avoided any lifting with that side.  Range of motion testing indicated flexion limited to 100 degrees, abduction to 90 degrees, and internal and external rotation to 45 degrees.  X-ray testing accomplished with this examination indicated severe degenerative changes of the glenohumeral joint.  The AC joint was noted to be intact.

Social Security records for the Veteran were obtained, which noted the Veteran receives Social Security disability since May 2010, primarily for chronic obstructive pulmonary disorder (COPD) and a substance abuse disorder.  Problems with the left shoulder were noted as well.  These records indicated the Veteran last worked in 2010 in clerical positions with a federal contractor supporting the U.S. Postal Service, and prior to that, for the Postal Service itself.  The Veteran told the Social Security examiners he left his employment to enter into a substance abuse treatment program, but upon completion, he was unable to be rehired.

The Veteran was seen in a VA medical facility in March 2015 for continuing care for his left shoulder.  The examination revealed left shoulder tenderness to palpation over the glenohumeral joint.  Range of motion testing was accomplished, indicating abduction and forward flexion each to 90 degrees, internal rotation to 40 degrees, and external rotation to 45 degrees.  X-rays taken in January 2015 indicated severe degenerative osteoarthritis of the left shoulder, and the imaging was noted to show the left shoulder without noticeable changes from the prior VA examination of April 2010.

The Veteran received a VA examination for his left shoulder disability in July 2015.  The examiner continued the previous diagnosis of left shoulder degenerative arthritis, non-dominant arm. There was noted functional loss due to pain, mild loss of motion in flexion to 130 degrees, abduction to 130 degrees, external rotation to 50 degrees and internal rotation to 50 degrees with no objective pain, no pain on weight bearing, no localized tenderness. There was crepitus, muscle strength was 5/5 with no atrophy or ankylosis, x-rays confirmed the presence of arthritis, and there was no instability of the joint or subluxation.  The examiner found no shoulder instability, dislocation, or labral pathology suspected.  No pain on weight bearing was noted, though there was objective evidence of crepitus found.  The examiner noted that the left shoulder limitations of range of motion would contribute to functional loss in that the disability would impair the Veteran's ability to lift.  Muscle atrophy and ankylosis were not noted.  Additional effects on occupational activities noted were problems with lifting and carrying, difficulty reaching, and pain.

The Veteran received another VA examination for his left shoulder disability in July 2017, which included an examination for muscle atrophy and the accomplishment of X-rays.  Diagnoses of glenohumeral joint osteoarthritis and degenerative arthritis of the left shoulder were made.  The earlier diagnosis of recurrent dislocation, left shoulder, with frequent subluxations and muscle atrophy was also made.  Range of motion testing was conducted, indicating flexion to 115 degrees, abduction to 115 degrees, internal rotation of 45 degrees, and external rotation of 45 degrees.  Pain was noted with all range of motion movements, with localized tenderness or pain on palpation noted as moderate in severity.  Evidence of crepitus was noted.  After repetitive testing, reduced range of motion was noted:  flexion was 105 degrees, abduction 105 degrees, internal rotation was 35 degrees, and external rotation was 35 degrees.  Left shoulder muscle strength was 4 of 5, while the undamaged right shoulder was 5 of 5.  The Veteran reported functional loss and impairment of his left shoulder disability:  "I can't do anything that will have me reaching behind me or over my head because it makes my shoulder feel like it will pop out."  The examiner noted that pain on motion would also cause functional loss.  Other functional impacts described include fatigue, weakness, and lack of endurance for the left shoulder.  Muscle atrophy in the left upper extremity was noted, but no ankylosis.  Testing was done for possible damage to the left shoulder rotator cuff, but was found to be negative.  The examiner summarized the functional impact of the Veteran's left shoulder disability by remarking the Veteran has decreased range of motion and strength with instability to the left shoulder which impedes his ability to do any pushing, pulling, lifting, overhead or behind the back reaching, or movement of the left shoulder, and this would restrict any physical type employment.

For the left shoulder disability rated under Diagnostic Codes 5003-5201, the Board finds that a rating in excess of 20 percent is not warranted for the entire period under appeal.  A 20 percent evaluation is assigned for painful motion of the shoulder.  38 C.F.R. § 4.59 allows for functional loss due to painful motion to be rated at least the minimum compensable rating for a particular joint.  For DC 5201, limitation of motion at the shoulder level for both major and minor extremities is rated at 20 percent.  Here, the medical evidence demonstrates the Veteran's painful motion of the arm at the shoulder, based on his diagnosis of degenerative joint disease of the left shoulder, determined from X-ray evidence.  A higher evaluation of 30 percent is not warranted for limitation of motion of the shoulder unless there is limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a.

For the left shoulder disability rated under Diagnostic Code 5202, the Board finds that a rating in excess of 20 percent is not warranted for the entire period under appeal.  Noting the left shoulder is a minor extremity for this Veteran, a 20 percent evaluation under DC 5202 is appropriate because the medical evidence shows recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A higher evaluation of 40 percent is not warranted for other impairment of the minor humerus unless there is a fibrous union of the humerus.  38 C.F.R. § 4.71a.  

Because the Veteran has separate and distinct manifestations attributable to the same injury, the Board finds that compensation under different diagnostic codes for the same left shoulder disability is appropriate.  The July 2017 examination noted the degenerative joint disease of the left shoulder along with painful motion to be distinct symptoms and manifestations from the recurrent dislocation of the scapulohumeral joint.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board considered the possibility of staged ratings for the Veteran's left shoulder disability, but at no time during the period on appeal has the disability warranted more than the assigned rating after a review of the claims file.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that the Veteran had symptoms, e.g., pain, during left shoulder motion, as well as other symptoms upon activity, there is a lack of objective medical evidence showing that the Veteran suffered any measurable functional loss and/or limitation of motion during flare-ups or with normal use that is not otherwise considered in the rating criteria.  Accordingly, even with consideration of the doctrine of the favorable resolution of doubt, ratings in excess of 20 percent for the service-connected left shoulder disability are not warranted.

Therefore, the Board finds that the preponderance of evidence is against assigning ratings in excess of 20 percent for the Veteran's left shoulder disability.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5003-5201, 5202 (2017); see also 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III. TDIU

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has testified before the undersigned VLJ that he doesn't work because of his disabilities, and has not worked at all since 2010.  Additionally, the Board notes the Veteran receives Social Security disability from May 2010 forward.  Thus, the Board finds that a claim of TDIU is inferred from the record.  Id.

Currently, the Veteran is service-connected for a left shoulder disability with two different ratings.  Recurrent dislocation left shoulder is rated at 20 percent from February 22, 1989 forward; and left arm (minor) limitation of motion is rated at 20 percent from July 7, 2017 forward.  The Veteran also has a noncompensable evaluation for status post hemorrhoidectomy.  His combined evaluation for compensation is currently 40 percent, from July 7, 2017 forward.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the above percentage thresholds are not met, the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran does not have a total combined evaluation of at least 70 percent.  The Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  However, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

For the entire period on appeal, the medical and other evidence of record does not show the Veteran is precluded from securing and following gainful employment by his service-connected disabilities.  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The Veteran completed four years of high school and one year of college, per his Social Security disability records.  Per the aforementioned medical examination and previous examinations with VA, the Veteran has noted he last worked full time in clerical and supervisory positions with a federal contractor supporting the U.S. Postal Service in 2010, and directly for the U.S. Postal Service before that.  

In the July 2015 VA examination, the VA examiner opined that the Veteran's symptoms would not preclude him from working on a full-time or consistent basis.  This examiner noted the Veteran's left shoulder limitations of range of motion would contribute to functional loss, in that the disability would impair the Veteran's ability to lift things.  Additional effects on occupational activities noted were limitations of lifting and carrying, difficulty reaching, and pain on motion. 

In the Veteran's July 2017 VA examination, the examiner noted and summarized the functional impact of the Veteran's left shoulder disability by remarking the Veteran has decreased range of motion and strength, with instability to the left shoulder, which impedes his ability to do any pushing, pulling, lifting, overhead or behind the back reaching, or movement of the left shoulder, and this would restrict any physical type employment.  This examiner noted that other than the restrictions caused by the left shoulder disability, the Veteran had no other limitations that would restrict activities of daily living (ADL).

The Board finds the Veteran's lay statements competent and credible, and acknowledges the effects on his daily life of his non-service connected conditions of heart disease, hearing loss, lower back pain, depression, asthma, substance abuse disorder, and the effects of the medications for such.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board has considered whether the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular determination of a TDIU, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Here, the Board finds that referral for extraschedular consideration for a TDIU is not warranted at this time.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the period on appeal, the Veteran's left shoulder disability and hemorrhoidectomy residuals prevented the Veteran from obtaining or retaining substantially gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran's experience in clerical positions for the federal government, the U.S. Postal Service, and contractors supporting the Postal Service for 24 years indicates the Veteran is capable of gainful employment doing similar type work.  The Veteran has reported that he worked full time until 2010, for 24 years.  The Board finds that overall the weight of the evidence does not show that he is precluded from securing and following substantially gainful employment due to his service-connected disabilities alone.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected left shoulder disability and hemorrhoidectomy residuals. The weight of the evidence, lay and medical, does not demonstrate that the service-connected disabilities cause the inability to obtain or retain substantially gainful employment.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)



ORDER

For the entire period under appeal, entitlement to an increased rating in excess of 20 percent for a left shoulder disability under either Diagnostic Codes 5003-5201 or Diagnostic Code 5202 is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


